DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3 and 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 and 4 of U.S. Patent No. 11,465,872. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art that Claims 1, 3, and 4 are included in and/or can be gleaned from U.S. Patent No. 11,465,872.
Specifically, the device for dispensing at least a portion of a rolled item wound around a core, the device comprising: a rigid support structure including a first surface; a mount projecting outwardly from the first surface of the support structure, wherein the mount is transitionable between an expanded configuration that frictionally engages the core and a retracted configuration that enables the core to be disengaged from the mount; and a blade having a cutting edge, wherein the blade projects outwardly from the first surface of the support structure, and wherein the blade is slidably and rotatably engaged relative to the support structure as set forth in Claim 1; wherein: the mount further comprises a plurality of tape slider holders, each of the plurality of tape slider holders includes an arm projecting outwardly from the first surface of the support structure, and at least one of the plurality of tape holder sliders is slidably engaged within a slider slot extending through a thickness of the rigid support structure from the first surface to a second surface opposite to the first surface as set forth in Claim 3; and wherein each of the plurality of tape holder sliders is slidably engaged within a corresponding slider slot extending through the thickness of the rigid support structure from the first surface to the second surface opposite to the first surface as set forth in Claim 4 correspond to A device for dispensing at least a portion of a rolled item comprising: a support structure, having: a body forming a thickness a first slider slot extending through the thickness of the body; a second slider slot extending through the thickness of the body; and an elongated blade slot extending through the thickness of the body; at least two tape holder sliders configured to be moveable from a first position to at least one second position, the at least two tape holder sliders are configured to slidingly engage with the first slider slot and the second slider slot; a tape dispenser blade having a cutting edge, said tape dispenser blade be moveable from a first position to at least one second position along the elongated blade slot and to rotatable position said cutting edge at different angles; and an actuating system configured to move said at least two tape holder sliders from said first position to said at least one second position as set forth in Claim 1 of U.S. Patent No. 11,465,872; and the tape dispensing device for dispensing a tape comprising: a support structure, having: a body forming a thickness a first slider slot extending through the thickness of the body; a second slider slot extending through the thickness of the body; a third slider slot extending through the thickness of the body; and an elongated blade slot extending through the thickness of the body; a first tape holder slider configured to be moveable from a first position to at least one second position, the first tape holder slider is configured to slidingly engage with the first slider slot; a second tape holder slider configured to be moveable from a first position to at least one second position, the second tape holder slider is configured to slidingly engage with the second slider slot; a third tape holder slider configured to be moveable from a first position to at least one second position, the third tape holder slider is configured to slidingly engage with the third slider slot; an actuator operatively connected to said first tape holder slider, said second tape holder slider, and said third tape holder slider, wherein activation of said actuator moves said first, second, and third tape holder sliders simultaneously in a single direction; and a tape dispenser blade having a cutting edge, said tape dispenser blade being moveable from a first position to at least one second position along the elongated blade slot and rotatable to position said cutting edge at different angles as set forth in Claim 4 of U.S. Patent No. 11,465,872.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 15-16, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parkhe (U.S. Patent No. 8,839,838).
With respect to Claim 1, Parkhe, Figures 1-16, teaches a device for dispensing at least a portion of a rolled item wound around a core, the device comprising: 
a rigid support structure 104,106 including a first surface; 
a mount 103 projecting outwardly from the first surface of the support structure 104, wherein the mount is transitionable between an expanded configuration (See Figure 7) that frictionally engages the core and a retracted configuration (See Figure 8b) that enables the core to be disengaged from the mount; and	
a blade 108 having a cutting edge, wherein the blade 108 projects outwardly from the first surface of the support structure, and wherein the blade 108 is slidably (capable of being moved from side to side) and rotatably engaged relative to the support structure.  
With respect to Claim 2, Parkhe further teaches wherein the mount is configured to frictionally engage a plurality of rolled items, each of the plurality of rolled items having a core of different cross-sectional dimension. 
With respect to Claim 15, Parkhe, Figures 1-16, teaches the method for operating a device for dispensing at least a portion of a rolled item 01 wound around a core, the method comprising: 
inserting at least a portion of a mount 103,104,106 through the core of the rolled item 01 when the mount is in an at least partially retracted configuration, wherein the mount 103,104,106  projects outwardly from a first surface of a rigid support structure 104,106; 
expanding the mount 103,104,106 to cause the mount 103,104,106 to assume at least a partially expanded configuration from the at least partially retracted configuration, wherein the at least partially expanded configuration frictionally engages an inner surface of the core; and 
unrolling a length of the rolled item 01 towards a blade 107 having a cutting edge 108, wherein the blade 107 projects outwardly from the first surface of the support structure, and wherein the blade is slidably and rotatably engaged to the support structure.  
With respect to Claim 16, Parkhe further teaches wherein the inserting step further comprises: retracting the mount to cause the mount to assume the at least partially retracted configuration.  
With respect to Claim 20, Parkhe further teaches wherein unrolling the length of the rolled item towards the blade further comprises: cutting the rolled item with the cutting edge of the blade.
Allowable Subject Matter
Claims 3-14 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM ARAUZ RIVERA whose telephone number is (571)272-6953. The examiner can normally be reached Monday to Friday 9:00 AM to 8:00 PM MDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A. RIVERA/Primary Examiner, Art Unit 3654